DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
2.	Claims 1-20 are pending.
3.	Claims 1-3, 7, 14-16 and 20 are amended.

Information Disclosure Statement
4. 	The information disclosure statement (IDS) submitted on 10/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited newly presented prior art, Tamai et al., as necessitated by the amended independent claims.

Double Patenting
6.		A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,877,906 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 of the instant application are either explicitly or implicitly recited in claims 1-20 of U.S. Patent No. 10,877,906 B2.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the co-pending application for the instant double patenting rejection.):

	In the interest of time, the examiner is selecting one of the independent claims from the instant and copending applications for the double patenting rejection.

Instant Application
U.S. Patent No. 10,877,906 B2
Claim 1. A method, comprising: 

determining that a data bus is in a write mode; 

determining, by a processing device, whether a number of memory queues that identify at least one write operation satisfies a threshold criterion, wherein each of the memory queues is configured to include identifiers of one or more write operations and identifiers of one or more read operations; and 

responsive to determining that the number of memory queues satisfies the threshold criterion, transmitting a write operation from the memory queues over the data bus. 
Claim 1. A method comprising: 

determining that a data bus is in a write mode based on a prior operation transmitted over the data bus being a write operation; 

in response to determining that the data bus is in the write mode, identifying a number of partition queues of a plurality of partition queues that include at least one write operation; 

determining, by a processing device, whether the number of partition queues of the plurality of partition queues satisfies a threshold number of partition queues; and 

in response to determining that the number of partition queues satisfies the threshold number of partition queues, transmitting another write operation from the plurality of partition queues over the data bus. 


	Claims 2-20 of the instant application, respectfully, corresponds with claims 2-20 of U.S. Patent No. 10,877,906 B2 and are further rejected for these reasons.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Pub. No. 2019/0196995 hereinafter “Shen” – IDS Submission) in view of Tamai et al. (US Patent No. 6,799,283 hereinafter “Tamai”).
Referring to claim 1, Shen discloses a method comprising: 
determining that a data bus is in a write mode (Shen – see par. 55 – 60 & Fig. 3, Steps 302, 304, 306, 310, 312, 314.); 
 determining, by a processing device, whether a number of memory queues, among a plurality of memory queues (Shen – Fig. 2, a plurality of queues 220), that identify at least one write operation satisfies a threshold criterion (Shen – see par. 55 – 60 & Fig. 3, Steps 302, 304, 306, 310, 312, 314.); and 
responsive to determining that the number of memory queues satisfies the threshold criterion, transmitting a write operation from the plurality of memory queues (Shen – Fig. 2, a plurality of queues 220) over the data bus (Shen – see par. 55 – 60 & Fig. 3, Steps 302, 304, 306, 310, 312, 314.).
Shen fails to explicitly disclose wherein each of the plurality of memory queues is configured to include identifiers of one or more write operations and identifiers of one or more read operations.
Tamai discloses each of the plurality of memory queues (Tamai – Fig. 41 showing each of the plurality of buffer memories 37A-R.) is configured to include identifiers of one or more write operations and identifiers of one or more read operations (Tamai – Figs. 43a & 43b disclosing the identification of read request, Read_10, and the identification of write request, Write_10.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Tamai’s teachings with Shen’s teachings for the benefit of providing a disk array device capable of reading data (data block or redundant data) from a disk array to transmit the same to a host device and writing data from the host device in the disk array in a short period of time (Tamai – col. 6, lines 11-15).

Referring to claim 2, Shen and Tamai disclose the method of claim 1, further comprising: responsive to determining that the number of memory queues does not satisfy the threshold criterion, transmitting a read operation from the plurality of memory queues (Shen – Fig. 2, a plurality of queues 220) over the data bus (Shen – see par. 57 & Fig. 3, Steps 306, 308.).

Referring to claim 3, Shen and Tamai disclose the method of claim 2, further comprising: determining that a particular memory queue of the plurality of memory queues is available, wherein the particular memory queue is available when transmitting the read operation from the particular memory queue over the data bus (Shen – see par. 57 & Fig. 3, Steps 306, 308.) satisfies a data bus protocol (Shen – par. 38 discloses the memory controller (item 130) including circuitry for interfacing to the memory channels using a double data rate (DDR) type protocol.).

Referring to claim 4, Shen and Tamai disclose the method of claim 2, further comprising: responsive to determining that the number of memory queues does not satisfy the threshold criterion, changing a status of the data bus from the write mode to a read mode (Shen – see par. 57 & Fig. 3, Steps 306, 308.).

Referring to claim 6, Shen and Tamai disclose the method of claim 1, wherein determining that the data bus is in the write mode is based on a last operation that was transmitted over the data bus (Shen – Fig. 3, Step 314.).
	
Referring to claim 7, Shen and Tamai disclose the method of claim 1, wherein the write operation is associated with a particular memory queue of the plurality of memory queues with a higher number of write operations than other remaining memory queues of the plurality of memory queues (Shen – Par. 46 & Fig. 2, Write Queue (item 234).).

Referring to claim 8, Shen discloses the system comprising:
a plurality of memory devices (Shen – Fig. 1, 2 discloses memory devices such as items 162, 170.); and 
a processing device, operatively coupled with the plurality of memory devices (Shen – Fig. 1, 2 show a memory controller (items 130, 200) operatively coupled to the memory devices 162, 170.), to perform operations comprising: 
determine that a data bus is in a read mode (Shen – see par. 55 – 60 & Fig. 3, Steps 302, 304, 306, 310, 312, 314.); 
responsive to determining that the data bus is in the read mode, determining a particular read operation identified in a particular memory queue of a plurality of memory queues, (Shen – see par. 55 – 60 & Fig. 3, Steps 302, 304, 306, 310, 312, 314.), the particular memory queue including a highest number of read operations for a memory device of the plurality of memory devices (Shen – Par. 46 & Fig. 2, Write Queue (item 234).); and 
transmit the particular read command from the particular memory queue over the data bus (Shen – see par. 55 – 60 & Fig. 3, Steps 302, 304, 306, 310, 312, 314.).
Shen fails to explicitly disclose each of the plurality of memory queues is configured to include identifiers of one or more write operations and identifiers of one or more read operations.
Tamai discloses each of the plurality of memory queues (Tamai – Fig. 41 showing each of the plurality of buffer memories 37A-R.) is configured to include identifiers of one or more write operations and identifiers of one or more read operations (Tamai – Figs. 43a & 43b disclosing the identification of read request, Read_10, and the identification of write request, Write_10.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Tamai’s teachings with Shen’s teachings for the benefit of providing a disk array device capable of reading data (data block or redundant data) from a disk array to transmit the same to a host device and writing data from the host device in the disk array in a short period of time (Tamai – col. 6, lines 11-15).

Referring to claim 9, Shen and Tamai disclose the system of claim 8, wherein the memory device is a current working memory device that corresponds to a particular memory device specified by a prior operation transmitted over the data bus (Shen – see par. 55 – 60 & Fig. 3, Steps 302, 304, 306, 310, 312, 314.).

Referring to claim 10, Shen and Tamai disclose the system of claim 8, wherein determining that the data bus is in the read mode is based on a last operation that was transmitted over the data bus (Shen – Fig. 3, Step 314.).

Referring to claim 11, Shen and Tamai disclose the system of claim 8, wherein the particular memory queue is an available memory queue, and wherein the particular memory queue is the available memory queue when transmitting the particular read operation (Shen – see par. 57 & Fig. 3, Steps 306, 308.) satisfies a data bus protocol (Shen – par. 38 discloses the memory controller (item 130) including circuitry for interfacing to the memory channels using a double data rate (DDR) type protocol.).

Referring to claim 12, Shen and Tamai disclose the system of claim 8, wherein each memory queue of the plurality of memory queues corresponds to the plurality of memory devices, and wherein the data bus is coupled with the plurality of memory devices (Shen – Fig. 2 shows Queues (item 220) coupled and corresponding to the memory devices via a data bus.).

Referring to claim 13, Shen and Tamai disclose the system of claim 8, wherein the transmitting of the particular read command from the particular memory queue over the data bus is based on a data bus protocol (Shen – par. 38 discloses the memory controller (item 130) including circuitry for interfacing to the memory channels using a double data rate (DDR) type protocol.).

Referring to claim 14, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 15, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 17, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 19, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 20, note the rejection of claim 7 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Allowable Subject Matter
9.	Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the determining of whether the number of memory queues satisfies the threshold criterion is responsive to a write operation not being identified at an available memory queue”, in combination with other recited limitations in dependent claims 5 and 18.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181